IN THE SUPREME COURT OF THE STATE OF NEVADA


                NEVADA DIRECT INSURANCE                               No. 68905
                COMPANY, A NEVADA COMPANY,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE KENNETH C.
                                                                         FILE
                CORY, DISTRICT JUDGE,                                    FEB 26 2016
                Respondents,                                             TRACE K. LINDEMAN
                                                                      CLERK OF SUPREME COURT
                and
                MICHAEL SMITH AND SHARON                                  DEPUTY CLERK

                SMITH AS ASSIGNEES OF GAY
                KUPERMAN; AND GAY KUPERMAN,
                Real Parties in Interest.

                                 ORDER DENYING PETITION FOR
                               WRIT OF MANDAMUS OR PROHIBITION
                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion to stay the
                underlying proceedings pending resolution of an appeal in a related
                matter. In light of this court's resolution of Nevada Direct Insurance's
                appeal in Docket No. 66561, the issue presented in this writ petition is
                moot. Accordingly, we
                            ORDER the petition DENIED.



                                        Hardesty



                Saitta                                    Pickering
SUPREME COURT
     OF
   NEVADA

(0) 1947A   e
                                                                                      - 0 6 14114
                      cc: Hon. Kenneth C. Cory, District Judge
                           Emerson & Manke, LLP
                           Ganz & Hauf/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(Oj 1947A 441,13444